Case 19-57651-pmb       Doc 209     Filed 07/01/20 Entered 07/01/20 15:32:44            Desc Main
                                   Document     Page 1 of 11



                         UNITED STATES BANKRUPTCY COURT
                          NORTHERN DISTRICT OF GEORGIA
                                 ATLANTA DIVISION

  IN RE:
                                                          CASE NO. 19-57651-PMB
  HANNAH SOLAR, LLC,
                                                          CHAPTER 11
           Debtor.


  HANNAH SOLAR, LLC,

           Plaintiff,                                     ADVERSARY PROCEEDING
                                                          NO.
  v.

  GEL FUNDING, LLC n/k/a BRIDGE
  FUNDING CAPITAL, LLC,

           Defendant.

                                         COMPLAINT

        COMES NOW Debtor Hannah Solar, LLC (“Debtor”) and files this Complaint against

 Defendant Gel Funding, LLC n/k/a Bridge Funding Capital, LLC (“Defendant”) and shows this

 Honorable Court the following:

                                  JURISDICTION AND VENUE

                                                 1.

        Debtor is operating as the debtor-in-possession in its pending bankruptcy case, case no.19-

 57651-pmb (the “Bankruptcy Case”), and no case trustee has been appointed. An official

 committee of unsecured creditors has been appointed.

                                                 2.

        Defendant is subject to the jurisdiction and venue of this Court and may be served pursuant

 to Fed. R. Bankr. P. 7004.


                                                 1
Case 19-57651-pmb        Doc 209    Filed 07/01/20 Entered 07/01/20 15:32:44             Desc Main
                                   Document     Page 2 of 11




                                                  3.

        This Adversary Proceeding arises out of and relates to the Bankruptcy Case.

                                                  4.

        This Court has jurisdiction over this Adversary Proceeding pursuant to 28 U.S.C. § 157

 and § 1334. This is a core proceeding pursuant to 28 U.S.C. § 157(b)(2). The Court may, therefore,

 issue appropriate orders or judgments in this core proceeding.

                                                  5.

        Venue is proper in this Court pursuant to 28 U.S.C. §§ 1408 and 1409. This Court may

 issue the relief sought pursuant to 11 U.S.C. §§ 547, 550, and 551 and other applicable statutes

 and laws.

                              FACTS AND LEGAL AUTHORITY

                                                  6.

         On May 15, 2019 (the “Petition Date”), Debtor filed its voluntary petition for relief under

 Chapter 11 of Title 11 of the United States Code (the “Bankruptcy Code”).

                                                  7.

        During the ninety (90) days preceding the filing of Debtor’s bankruptcy petition, Debtor

 transferred to Defendant at least the total sum of One Hundred Fourteen Thousand and 00/100ths

 Dollars ($114,000.00) (said transfers hereinafter referred to as the “Transfers”), as more

 specifically set forth on Exhibit “A” attached hereto and incorporated herein by reference. The

 Transfers were made via check, wire, and/or automatic debit from Debtor’s business checking

 account. To the extent Debtor discovers the existence of additional transfers to Defendant that




                                                 2
Case 19-57651-pmb         Doc 209    Filed 07/01/20 Entered 07/01/20 15:32:44               Desc Main
                                    Document     Page 3 of 11



 occurred within the ninety (90) days prior to the Petition Date, Debtor intends to recover all such

 transfers, and this Complaint is not limited to those transfers disclosed as part of the defined term.

                                                    8.

        Debtor engaged in reasonable due diligence to ascertain Defendant’s possible affirmative

 defenses to any claims under 11 U.S.C. § 547(b) of the Bankruptcy Code, including, but not limited

 to, contacting Defendant by letter dated June 19, 2020 (the “Demand Letter”), setting forth a

 detailed analysis of why Debtor concluded that the Transfers were preferential and soliciting

 further information from Defendant to determine if Defendant believed it had any affirmative

 defenses. A true and correct copy of the Demand Letter attached hereto as Exhibit “B.”

                                                    9.

        Debtor has determined that Defendant does not have any conclusive affirmative defenses

 to claims under 11 U.S.C. § 547(b) of the Bankruptcy Code, and therefore seeks to avoid the

 Transfers made to Defendant within the ninety (90) days preceding the Petition Date.

                                                    10.

        The Transfers were funds taken by Defendant from Debtor’s business checking account

 and constitute transfers of interests in property of Debtor.

                                                    11.

        The Transfers were made to or for the benefit of a creditor, Defendant, on account of claims

 Defendant maintained against Debtor prior to the Petition Date.

                                                    12.

        The Transfers were for or on account of an antecedent debt owed by Debtor to Defendant

 before the Transfers were made.

                                                    13.



                                                   3
Case 19-57651-pmb        Doc 209    Filed 07/01/20 Entered 07/01/20 15:32:44             Desc Main
                                   Document     Page 4 of 11



        Pursuant to 11 U.S.C. § 547(f), Debtor is presumed to be insolvent within the ninety (90)

 days preceding the Petition Date, and the Transfers were made while Debtor was insolvent.

                                                  14.

        The Transfers were made within ninety (90) days before the Petition Date, i.e., within

 ninety (90) days of Debtor filing its bankruptcy petition in the Bankruptcy Case.

                                                  15.

        The Transfers enabled the Defendant to receive more than Defendant would receive under

 Chapter 7 of the Bankruptcy Code if the Transfers had not been made, and if such creditor received

 payment of such debt to the extent provided by the provisions of the Bankruptcy Code.

                                                  16.

        Pursuant to 11 U.S.C. § 547(b), the Transfers are avoidable by Debtor, as debtor-in-

 possession, and should be preserved for the Estate pursuant to 11 U.S.C. § 551.

                                                  17.

        Pursuant to the Demand Letter, Debtor made demand upon Defendant for turnover of the

 amount of the Transfers.

                                                  18.

        Pursuant to the provisions of 11 U.S.C. §§ 547 and 550, Defendant is liable to Debtor for

 the value of the Transfers in the sum shown on Exhibit “A” hereto, plus pre-judgment interest

 allowed by law from the date of the demand letter, plus all post-judgment interest allowed by law.

                                                  19.

        Debtor reserves the right to amend this Complaint should facts be discovered to justify the

 assertion of additional claims, including, without limitation, to increase the number or amount of




                                                 4
Case 19-57651-pmb         Doc 209    Filed 07/01/20 Entered 07/01/20 15:32:44          Desc Main
                                    Document     Page 5 of 11



 Transfers at issue and to assert any and all other claims arising under the Bankruptcy Code or

 applicable state law.

        WHEREFORE, Plaintiff prays that this Honorable Court:

        1. Enter an order and judgment declaring the Transfers avoided pursuant to 11 U.S.C. §

            547 and preserved for Debtor’s bankruptcy estate pursuant to 11 U.S.C. § 551;

        2. Pursuant to 11 U.S.C. §§ 547 and 550, enter an Order and Judgment in favor of Debtor

            and against Defendant in the sum of One Hundred Fourteen Thousand and 00/100ths

            Dollars ($114,000.00), plus pre-judgment interest allowed by law from the date of the

            Demand Letter, plus all post-judgment interest allowed by law; and

        3. Grant Debtor such further and additional relief as this Court deems just and proper.

            This 1st day of July, 2020.
Respectfully submitted,

/s/ Garrett A. Nail                             /s/ Michael D. Robl
Garrett A. Nail                                 Michael D. Robl
Georgia Bar No. 997924                          Georgia Bar No. 610905
PORTNOY GARNER & NAIL LLC                       ROBL LAW GROUP LLC
3350 Riverwood Parkway, Suite 460               3754 Lavista Road, Suite 250
Atlanta, Georgia 30339                          Tucker, Georgia 30084 (404)
(678) 385-9712                                  373-5153 (telephone)
gnail@pgnlaw.com                                (404)537-1761 (facsimile)
Co-counsel for Debtor                           michael@roblgroup.com
                                                Co-Counsel for Debtor




                                                5
Case 19-57651-pmb   Doc 209    Filed 07/01/20 Entered 07/01/20 15:32:44   Desc Main
                              Document     Page 6 of 11


                      EXHIBIT A
Case 19-57651-pmb   Doc 209    Filed 07/01/20 Entered 07/01/20 15:32:44   Desc Main
                              Document     Page 7 of 11
Gel Funding, LLC
Case 19-57651-pmb   Doc 209    Filed 07/01/20 Entered 07/01/20 15:32:44   Desc Main
                              Document     Page 8 of 11




                      EXHIBIT B
 Case 19-57651-pmb           Doc 209      Filed 07/01/20 Entered 07/01/20 15:32:44                      Desc Main
                                         Document     Page 9 of 11
                                  ROBL LAW GROUP LLC
                                   A t t o r n e y s            a t     L a w



                                                June 19, 2020


Via U.S. Mail and E-mail

 Gel Funding LLC
 c/o Ariel Brouskila
 80 Broad St., Suite 3303
 New York, New York 10004
 ari@bblawpllc.com

Dear Sir or Madam,

        I, along with my co-counsel Garrett Nail, Esq., represent Hannah Solar, LLC (“Hannah Solar”)
in its pending bankruptcy case filed on May 15, 2019 (the “Petition Date”) in the Northern District of
Georgia, designated as Chapter 11 Case No. 19-57651 (the “Bankruptcy Case”). Hannah Solar has an
obligation to recover funds from parties who have received preferential payments. A review of Hannah
Solar’s financial records indicates that you are liable for receiving preferential payments, sent to you
by Hannah Solar pursuant to a financing agreement or a contract for the purchase of accounts receivable,
within the ninety (90) days preceding the Petition Date. A chart showing the amounts you received
from Hannah Solar within the ninety (90) days preceding the Petition Date is enclosed with this letter.

        Pursuant to Title 11 of the United States Code (the “Bankruptcy Code”), Hannah Solar is a
debtor-in-possession of its assets while reorganizing in Chapter 11 and is authorized to “avoid any
transfer of an interest of the debtor in property” when the following facts exist:

       The transfer must:
              1. be “to or for the benefit of a creditor;”
              2. be “for or on account of an antecedent debt owed by the debtor before such
              transfer was made:”
              3. have been “made while the debtor was insolvent;”
              4. have been “made on or within 90 days before the date of the filing of the
              petition;”
              5. enable the transferee to receive more than it “would receive if
                      A. the case were a case under chapter 7 of [the Bankruptcy Code];
                      B. the transfer had not been made; and
                      C. [the transferee] received payment of such debt to the extent provided
                      by the provisions of [the Bankruptcy Code].”

Goodman v. MJSLD, LLC (In re Carroll), 2018 WL 1614172, at *3 (Bankr. N.D. Ga. Mar. 20, 2018)
(citing 11 U.S.C. § 547(b)). Based on reasonable due diligence that we have undertaken in the
circumstances of the Bankruptcy Case and taking into account a known or reasonably knowable
affirmative defenses to a preferential transfer claim under subsection (c) of Section 547 of the
Bankruptcy Code, we believe that you are liable for a preferential transfer in the full amount set forth
on the enclosed summary of payments. The reasons for our conclusions are as follows.

     3754 Lavista Road, Suite 250 | Tucker, Georgia 30084 | Telephone: (404) 373-5153 | Facsimile: (404) 537-1761
                          Website: www.roblgroup.com | Email: michael@roblgroup.com
 Case 19-57651-pmb           Doc 209 Filed 07/01/20 Entered 07/01/20 15:32:44                           Desc Main
                                    Document    Page 10 of 11
                                  ROBL LAW GROUP LLC
                                   A t t o r n e y s            a t     L a w



        The Bankruptcy Code defines a “creditor,” in part, as an “entity that has a claim against the
debtor that arose at the time of or before the order for relief concerning the debtor.” 11 U.S.C. § 101(10).
Because this was a voluntary bankruptcy filing, the date of the order for relief is the Petition Date. 11
U.S.C. § 301(b). A “claim” is defined, in part, as a “right to payment, whether or not such right is
reduced to judgment, liquidated, unliquidated, fixed, contingent, matured, unmatured, disputed,
undisputed, legal, equitable, secured, or unsecured.” 11 U.S.C. § 101(5)(A). Given these definitions
provided by the Bankruptcy Code, you are a creditor for purposes of analyzing whether payments made
to you before the Petition Date are preferential pursuant to 11 U.S.C. § 547(b), as you asserted a “right
to payment” which the Bankruptcy Code defines as a “claim” and any entity holding a “claim” is a
“creditor.” Thus, the first factor of the preferential transfer analysis is satisfied.

        The second factor of the preferential transfer or payment test is also satisfied in this instance
because the payments to you were “for or on account of an antecedent debt owed by the debtor before
such transfer was made….” The Bankruptcy Code defines a “debt” simply as “liability on a claim.”
11 U.S.C. § 101(12). As explained above, a “claim” is defined, in part, as a “right to payment, whether
or not such right is reduced to judgment, liquidated, unliquidated, fixed, contingent, matured,
unmatured, disputed, undisputed, legal, equitable, secured, or unsecured.” 11 U.S.C. § 101(5)(A). Thus,
it does not matter whether the right to payment arose form a sale or purchase of accounts receivable, or
from a financing agreement, as either type of arrangement gives rise to a “right to payment”, which is
considered a “claim” and makes the holder of the claim on to whom an antecedent “debt” was owed.

        We will not need to prove through evidence that Hannah Solar was insolvent, as the Bankruptcy
Code presumes that a debtor was insolvent in the ninety (90) days preceding the Petition Date. See 11
U.S.C. § 547(f) (“For the purposes of this section, the debtor is presumed to have been insolvent on and
during the 90 days immediately preceding the date of the filing of the petition.”). All of the transfers
that I reference as creating liability on your part were made within the ninety (90) days before the
Petition Date. Thus, the third and fourth prongs of the preferential transfer or preferential payment test
are also satisfied in this instance because we are presently only seeking recovery of payments made to
you within ninety (90) days prior to the Petition Date.

        Finally, the payments that Hannah Solar made to you enabled you to receive more than you
would receive if the case were a case under chapter 7 of the Bankruptcy Code, which satisfies the fifth
element of the preference test. You were an unsecured or under-secured creditor with regards to the
accounts receivable purchased or the financing arrangement entered into with Hannah Solar, as your
security interest was junior to the security interests of Wells Fargo Commercial Distribution Finance,
LLC, Funding Circle USA, Inc., and Synovus Bank. The amounts owed to those banks on the Petition
Date exceeded the value of all property available as collateral. As such, were Hannah Solar’s
bankruptcy case a chapter 7 liquidation, you would receive less in payment than you received in the
ninety (90) days preceding the bankruptcy filing because you would not be entitled to payment ahead
of those secured creditors whose security interests were superior to yours, and those superior secured
creditors were entitled to all collateral of Hannah Solar.

       To the extent that the Bankruptcy Code requires us to analyze your potential defenses to a
preferential transfer claim, you can see that we have done so based on the foregoing analysis. We do,
however, invite you to draw to our attention any defenses to the preferential transfer claim which you

     3754 Lavista Road, Suite 250 | Tucker, Georgia 30084 | Telephone: (404) 373-5153 | Facsimile: (404) 537-1761
                          Website: www.roblgroup.com | Email: michael@roblgroup.com
 Case 19-57651-pmb           Doc 209 Filed 07/01/20 Entered 07/01/20 15:32:44                           Desc Main
                                    Document    Page 11 of 11
                                  ROBL LAW GROUP LLC
                                   A t t o r n e y s            a t     L a w

believe exist, and this letter serves as Hannah Solar’s engaging in further due diligence to ascertain your
affirmative defenses in response to a claim of your liability under 11 U.S.C. § 547(b). Please note,
however, that the mere claim that accounts receivable were purchased rather than serving as collateral
for a loan will not prevent assertion of a preferential payment avoidance action, which is due to the
definitions of “debt”, “claim”, and “creditor” as explained above. See, e.g., In re A Goodnight
Sleepstore, Inc., No. 17-03274-5-JNC, 2019 WL 342577, at *5 (Bankr. E.D.N.C. Jan. 25, 2019) (“The
Bankruptcy Code does not require a court to decide whether these MCA transactions constitute ‘sales’
or ‘loans,’ just whether a ‘debt’ exists (or existed). The Bankruptcy Code definitions of ‘debt’ and
‘claim’ are not restricted by date; a claim can be satisfied pre-petition, continue to exist post-petition.
Here, under the Agreements, Funding Metrics would initiate a daily ACH transfer from Goodnight's
bank account to pay its claim for an agreed amount over a mathematically determined number of
business days. The terms of the Agreements give rise to a right to payment, through either the daily
transfers, or the confessions of judgment and default fee. The right to payment under the Agreements
thus gives rise to a ‘claim’ under the Bankruptcy Code and provides the foundation for a ‘debt’ for
purposes of this adversary proceeding.”).

       Because it is our understanding that the transfers or payments to you listed on the enclosed
summary and itemization fulfill all of the elements of a preferential transfer subject to avoidance under
the Bankruptcy Code, you are required to disgorge and repay all payments made by Hannah Solar to
you within the ninety (90) days before the Petition Date, as shown on the enclosed summary and
itemization.

        In order to avoid prolonged litigation of the preference action claim that will be filed against
you in the event you contest your liability, Hannah Solar would settle all claims against you for a
payment of eighty-five percent (85%) of the amount of funds you received in the ninety (90) days
preceding the Petition Date. This offer shall remain open for ten (10) days from the date on this letter,
after which time it shall be deemed automatically terminated without further notice if not accepted by
you in writing to us, or if not extended by us due to a reasonable counter-offer received from you within
the ten (10) days. In the event that we do not reach a settlement, we expect to file suit in the Bankruptcy
Court for the Northern District of Georgia to recover the full amount of the preferential transfers. You
may respond to us by email to michael@roblgroup.com, or via facsimile to 404-537-1761, or via letter
to our address below. We look forward to hearing from you.

                                                   Cordially,

                                                   ROBL LAW GROUP LLC




                                                   Michael D. Robl, Esq.




     3754 Lavista Road, Suite 250 | Tucker, Georgia 30084 | Telephone: (404) 373-5153 | Facsimile: (404) 537-1761
                          Website: www.roblgroup.com | Email: michael@roblgroup.com
